United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                              No. 02-21074
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

IBRAHIM BABJIDE RILWAN,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-02-CR-1-ALL
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel for Ibrahim Babajide Rilwan has moved for leave

to withdraw from this appeal and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Rilwan was

mailed a copy of counsel’s motion and brief but has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.